DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation "the landowner" in lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in independent claims 1 and 9, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 17 is directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claim 1 recites a method for determining and reserving eligible landing zones for emergency situations. Claim 9 recites a computing device that can execute logic that performs the method of claim 1. Claim 17 recites a non-transitory computer readable medium storing the logic executed by the computing device of claim 9 to perform the method of claim 1.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process and, therefore, an abstract idea. It recites a method comprising steps of:
determining, by a computing device, a route for a vehicle to a primary destination; 
determining, by the computing device, a first upcoming area along the route that has been previously identified as an emergency response zone, wherein the emergency response zone may be used as a secondary destination in a first contingency route for the vehicle in an emergency; 
reserving, by the computing device, airspace for the first contingency route; 
determining, by the computing device, a second upcoming area along the route that has been previously identified as an emergency response zone; 
reserving, by the computing device, airspace for a second contingency route to the second upcoming area; 
determining, by the computing device, that the emergency response zone is no longer useful, based on an updated position of the vehicle; 
and canceling, by the computing device, the first contingency route from reservation. 
These steps are under broadest reasonable interpretation a mental process that can be practically performed in the human mind and, therefore, an abstract idea. Particularly, the “determining” steps for choosing routes and eligible areas identified as emergency response zones demonstrates a mental process equivalent to a pilot deciding at least one eligible emergency response zone and routing to it. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally determine a route to at least one eligible emergency response zone. Claims 9 and 17 are commensurate in scope to claim 1 and are examined under the same criteria. Thus, the claims recite a mental process.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 further recites “reserving” and “cancelling” as disclosed above. The “reserving” steps are actions taken in response to the determinations made, and therefore qualify as post-solution activity, which is a form of general extra-solution activity that do not help integrate the judicial exception into a practical application. By extension of the previous argument, the “cancelling” step acts after the “reserving” steps, and so would also count as post-solution and insignificant extra-solution activity. Thus, claim 1 does not include any additional elements that integrate the judicial exception into practical application.
Claim 9 further recites the “reserving” and “cancelling” steps, as well as:
“a remote computing device that includes a processor and a memory component, the memory component storing logic.”
These components are recited at a high level of generality (i.e. standard computer parts) and are merely used to automate the methods recited in claim 1 by the logic. Therefore, claim 9 does not include any additional elements that integrate the judicial exception into practical application.
Claim 17 further recites the “reserving” and “cancelling” steps, as well as a non-transitory computer readable medium that stores the logic for performing the methods. As with claim 9, the medium is merely used to automate the methods, and therefore does not include any additional elements that integrate the judicial exception into practical application.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 9, and 17 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Determining eligible emergency response zones, generating a route to them, reserving them, and cancelling reservations through the steps recited is well-understood, routine, and conventional, i.e. WURC, activities performed by the recited computing device and comprising processor, memory, and non-transitory computer readable medium analogously performed by air traffic controllers and their corresponding computers. Additionally, these computing device does not add significantly more than the judicial exception because, as previously stated, the computing device and its components are recited at a high level of generality and merely automates the method. Therefore, the claims to not recite additional elements that amount to significantly more than the judicial exception.
CONCLUSION
Thus, since claims 1, 9, and 17 are: (a) directed towards an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 17 are directed towards non-statutory subject matter.
Dependent claims 2-8, 10-16, and 18-20 further limit the abstract idea presented in claims 1, 9, and 17 respectively without integrating the abstract idea into practical application or adding significantly more. For example, claims 2-3, 10-11, and 18 recite limitations where an emergency response zone is made eligible at the discretion of a landowner, and takes into consideration whether or not the landowner has permitted their property as a zone and, if they have, determine the means of compensating the landowner. These limitations affect the determination steps by qualifying eligible emergency response zones before a course is set for one, and therefore represents pre-solution activity, which is a form of insignificant extra-solution activity. Furthermore, compensating the landowner occurs after the determination is made and is post-solution activity and insignificant extra-solution activity. Therefore, these claims do not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. As another example, claims 7-8, 15-16, and 20 further limit the claims by reciting means for identifying zones as first and/or second contingency destinations and guiding the vehicle along the route to them. Identifying multiple eligible zones is an extension of the determinations made and only directs toward the mental process. Additionally, guiding the vehicle to follow the route after the determination is made is post-solution activity, which is a type of insignificant extra-solution activity. Therefore, these limitations do not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. 
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi et al. (US 20210225178 A1).
Regarding claim 1, Kusumi discloses a method for providing contingency automation to emergency response zones comprising: 
determining, by a computing device, a route for a vehicle to a primary destination (see at least paragraphs [0038] and [0101]); 
determining, by the computing device, a first upcoming area along the route that has been previously identified as an emergency response zone, wherein the emergency response zone may be used as a secondary destination in a first contingency route for the vehicle in an emergency (see at least paragraphs [0050-0052] and [0101] and Fig. 9); 
reserving, by the computing device, airspace for the first contingency route (see at least paragraphs [0058-0059], [0094-0096], and [0101]); 
determining, by the computing device, a second upcoming area along the route that has been previously identified as an emergency response zone (see at least paragraphs [0057-0059], [0079-0081], and [0101]); 
reserving, by the computing device, airspace for a second contingency route to the second upcoming area (see at least paragraphs [0079-0081], [0086], [0094-0096], and [0101]); 
determining, by the computing device, that the emergency response zone is no longer useful, based on an updated position of the vehicle (see at least paragraphs [0079-0081]); 
and canceling, by the computing device, the first contingency route from reservation (see at least paragraphs [0085-0087]).
Regarding claims 4 and 12, Kusumi discloses determining, by the computing device, a plurality of alternate emergency procedures, wherein the plurality of alternate emergency procedures includes routing to at least one of the following: 
the first upcoming area or the second upcoming area (see at least paragraphs [0038], [0057-0059], and [0101]); 
prioritizing, by the computing device, the plurality of alternate emergency procedures; 
and filtering, by the computing device, the plurality of alternate emergency procedures to identify a subset of desired alternate emergency procedures (see at least paragraph [0057]).
Regarding claims 5 and 13, Kusumi discloses determining, by the computing device, an emergency has occurred (see at least paragraphs [0044-0045]); 
determining, by the computing device, an emergency procedure for resolving the emergency, wherein the emergency procedure includes directing the vehicle along the first contingency route and landing the vehicle at the emergency response zone (see at least paragraphs [0043-0045] and [0101]); 
and landing, by the computing device, the vehicle in the emergency response zone (see at least paragraphs [0043] and [0103]).
Regarding claims 6 and 14, Kusumi discloses determining the emergency response zone is determined, based on at least one specification of the vehicle, wherein the at least one specification of the vehicle includes at least one of the following: range, weight, wingspan, speed, fuel level, or fuel efficiency (see at least paragraphs [0057-0058] and [0077]).
Regarding claims 8, 16, and 20, Kusumi discloses subsequent areas along the route that were previously identified as emergency response zones are identified as contingency destinations, as the vehicle traverses the route (see paragraphs [0037], [0050], [0057], and [0101]).
Regarding claim 9, Kusumi discloses a system for providing contingency automation to emergency response zones, the system comprising: 
a remote computing device that includes a processor and a memory component (see at least paragraph [0042]), the memory component storing logic that, when executed by the processor causes the system to perform at least the following: 
determine a route for a vehicle to a primary destination (see at least paragraphs [0038] and [0101]); 
determine a first upcoming area along the route that has been previously identified as an emergency response zone, wherein the emergency response zone may be used as a secondary destination in a first contingency route for the vehicle in an emergency (see at least paragraphs [0050-0052] and [0101] and Fig. 9); 
reserve first airspace for the first contingency route (see at least paragraphs [0058-0059], [0094-0096], and [0101]); 
determine a second upcoming area along the route that has been previously identified as an emergency response zone (see at least paragraphs [0057-0059], [0079-0081], and [0101]); 
determine that the emergency response zone is no longer useful, based on an updated position of the vehicle (see at least paragraphs [0079-0081]); 
and cancel the first contingency route from reservation (see at least paragraphs [0085-0087]).
Regarding claim 15, Kusumi discloses the logic further causes the system to reserve second airspace for a second contingency route to reach the second upcoming area (see at least paragraphs [0057-0059], [0094-0096], and [0101]).
Regarding claim 17, Kusumi discloses a non-transitory computer-readable medium for providing contingency automation to emergency response zones (see at least paragraphs [0042] and [0047]), the non-transitory computer-readable medium including logic for execution by a computing device, the logic configured to cause the computing device to perform at least the following: 
determine a route for a vehicle to a primary destination (see at least paragraphs [0038] and [0101]); 
determine a first upcoming area along the route that has been previously identified as an emergency response zone, wherein the emergency response zone may be used as a secondary destination in a contingency route for the vehicle in an emergency (see at least paragraphs [0050-0052] and [0101] and Fig. 9); 
reserve airspace for the contingency route (see at least paragraphs [0058-0059], [0094-0096], and [0101]); 
determine that the emergency response zone is no longer useful, based on an updated position of the vehicle (see at least paragraphs [0079-0081]); 
and cancel the contingency route from reservation (see at least paragraphs [0085-0087]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (US 20210225178 A1) in view of Colby et al. (US 20130179011 A1).
Regarding claim 19, Kusumi does not disclose the logic further causes the computing device to perform at least the following: 
capture data along the route related to a ground feature; 
determine whether the ground feature is a suitable emergency response zone; 
and in response to determining that the ground feature is suitable, create a new emergency response zone for future routes.
However, Colby teaches the logic further causes the computing device to perform at least the following: 
capture data along the route related to a ground feature (see at least paragraphs [0040-0042]); 
determine whether the ground feature is a suitable emergency response zone (see at least paragraphs [0040-0042]); 
and in response to determining that the ground feature is suitable, create a new emergency response zone for future routes (see at least paragraphs [0040-0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to integrate the ground-cover assessing methods of Colby into the automated emergency landing methods and system of Kusumi because both inventions are directed toward guiding flight vehicles into an emergency landing. This would help the automated system of Kusumi determine a greater breadth of suitable locations within range that the aerial vehicle can choose from as an emergency landing site.
Claims 2-3, 7, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (US 20210225178 A1) in view of Taveira (US 20160225264 A1).
Regarding claims 2 and 10, Kusumi does not disclose providing an option to a landowner to utilize a private area of the landowner as an available emergency response zone; 
and receiving data regarding the private area from the landowner, wherein the data includes at least one of the following: one or more times for when this area is available or one or more time when the area will not be available.
However, Taveira teaches providing an option to a landowner to utilize a private area of the landowner as an available emergency response zone (see at least paragraphs [0037-0038]); 
and receiving data regarding the private area from the landowner, wherein the data includes at least one of the following: one or more times for when this area is available or one or more time when the area will not be available (see at least paragraphs [0078-0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the time-limited accessibility of private areas described in Taveira into the emergency landing methods and system of Kusumi because both inventions are directed toward flying autonomous vehicles along designated routes and maintaining awareness of proximal regions. This would help the system from entering and landing in restricted areas by disqualifying the area as a potential site based on a given period of time.
Regarding claims 3 and 11, Kusumi does not disclose providing an option for the landowner to deactivate the private area.
However, Taveira teaches providing an option for the landowner to deactivate the private area (see at least paragraphs [0037-0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the limited accessibility of private areas described in Taveira into the emergency landing methods and system of Kusumi because both inventions are directed toward flying autonomous vehicles along designated routes and maintaining awareness of proximal regions. This would help the system from entering and landing in restricted areas by disqualifying the area as a potential site.
Regarding claim 7, Kusumi does not disclose the first upcoming area and the second upcoming area are identical and wherein the first contingency route and the second contingency route are different.
However, Taveira teaches the first upcoming area and the second upcoming area are identical and wherein the first contingency route and the second contingency route are different (“For example, the processor of the beacon device may provide a location at which the drone may land for recovery. Alternatively, the processor of the beacon device may provide instructions on how to proceed, such as along an alternative route, to an alternative destination, to a return destination, to return a command to a destination known to the drone, and so on.” The Examiner infers that by distinguishing alternative routes vs. alternative destinations that an alternate route is provided to a same destination. See at least paragraphs [0136]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate alternative routing from Taveira into the emergency landing methods and system of Kusumi because both inventions are directed toward flying autonomous vehicles along designated routes to one or more destinations. This would help the aerial vehicle be more dynamic as it travels to a destination and/or emergency landing site by being able to circumnavigate restricted areas.
Regarding claim 18, Kusumi does not disclose the logic further causes the computing device to perform at least the following: 
determine a landowner for the emergency response zone; 
determine whether to compensate the landowner for use of the emergency response zone; 
and in response to determining to compensate the landowner, compensate the landowner.
However, Taveira teaches the logic further causes the computing device to perform at least the following: 
determine a landowner for the emergency response zone (see at least paragraph [0038]); 
determine whether to compensate the landowner for use of the emergency response zone (see at least paragraphs [0035] and [0145-0149]); 
and in response to determining to compensate the landowner, compensate the landowner (see at least paragraphs [0035] and [0145-0149]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate toll payment access of Taveira into the emergency landing methods and system of Kusumi because both inventions are directed toward flying autonomous vehicles along designated routes and maintaining awareness of proximal regions. This would help the emergency landing system anticipate potential sites based on knowing whether or not the site is a private area requiring toll payment to enter, and consequently provide payment in the event no other eligible sites are in proximity to the aerial vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US 20170278409 A1) disclose methods, system, and apparatus for unmanned aerial vehicles (UAVs) for reserving airspace along a flight plan, including in the event of requiring emergency and/or contingency landings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666